Case 6:21-cv-01224-WWB-EJK Document 1 Filed 07/29/21 Page 1 of 15 PageID 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION

MARK MOSLEY,

      Plaintiff,                            Case No.:

v.

FRITO-LAY, INC.,
a Foreign for Profit Corporation,

      Defendant.
________________________________/

               COMPLAINT & DEMAND FOR JURY TRIAL

      Plaintiff MARK MOSLEY (hereinafter “Plaintiff”), by and through the

undersigned counsel, hereby files this Complaint against Defendant FRITO-

LAY, INC. (hereinafter Defendant”), and in support of states as follows:

                              NATURE OF CASE

      This is an action to remedy discrimination based on disability pursuant

to the provisions of the Americans with Disabilities Act, as amended,

(“ADAAA”), as well as interference and retaliation under the Family and

Medical Leave Act of 1993 (“FMLA”) 29 U.S.C. § 2601, et seq., Plaintiff is

seeking damages including back pay, front pay, compensatory damages,

liquidated damages, punitive damages (if permitted to be pled), attorneys’ fees

and costs, and any other relief to which the Plaintiffs are entitled including but

not limited to equitable relief.
Case 6:21-cv-01224-WWB-EJK Document 1 Filed 07/29/21 Page 2 of 15 PageID 2




                         JURISDICTION & VENUE

      1.     The Court has jurisdiction over this complaint pursuant to 28

U.S.C. §1331.

      2.     The Plaintiff’s claims arise under the laws of the United States.

Venue is proper pursuant to 28 U.S.C. § 1391.

      3.     Additionally, the events giving rise to this action occurred within

this District.

                                  PARTIES

      4.     Plaintiff was hired by Defendant on or about March 21, 2016, as a

Material Handler.

      5.     Plaintiff was employed with Defendant in Orlando, Florida.

      6.     Defendant is a Foreign for Profit Corporation which operates a

business manufacturing, marketing, and selling snacks and similar goods in

Orlando, Florida.

      7.     Defendant employs more than fifty (50) employees.

      8.     Defendant employs more than fifty (50) employees within 75 miles

of Orlando, Florida.

      9.     Plaintiff was an “employee” as defined by the FMLA.

      10.    Defendant is an “employer” as defined by the FMLA.

      11.    Plaintiff was an “employee” as defined by the ADAAA.

      12.    Defendant is an “employer” as defined by the ADAAA.
Case 6:21-cv-01224-WWB-EJK Document 1 Filed 07/29/21 Page 3 of 15 PageID 3




                     ADAAA STATUTORY PREREQUISITES

        13.   Plaintiff suffers from hypertension, a disabling medical condition.

        14.   Plaintiff was discriminated against based on his disability.

        15.   As such, Plaintiff is a member of a class of individuals protected

by the ADAAA.

        16.   At all times material to the allegations herein, Plaintiff was

qualified for his Material Handler position with Defendant.

        17.   The Defendant meets the statutory criteria for coverage as an

“employer” under the ADAAA.

        18.   Plaintiffs meet the statutory criteria for coverage as an

“employee” under the ADAAA.

        19.   Plaintiff timely filed his Charge of Discrimination with the EEOC

on September 10, 2020.

        20.   The EEOC issued a Dismissal and Notice of Rights on May 4,

2021.

        21.   Therefore, the initial Complaint in this action is being filed within

90 days of Plaintiff receiving his right-to-sue letter.

        22.   Accordingly, Plaintiff has complied with all other ADAAA

requirements and all prerequisites prior to bringing this lawsuit.
Case 6:21-cv-01224-WWB-EJK Document 1 Filed 07/29/21 Page 4 of 15 PageID 4




                                     FACTS

      23.   Plaintiff began his employment with Defendant on or around

March 21, 2016, as a Material Handler and remained in that position until his

termination.

      24.   At all times material, Plaintiff performed well while working for

the Defendant.

      25.   Plaintiff was employed with Defendant for more than one (1)

calendar year leading up to December 2019.

      26.   Plaintiff worked 1,250 hours for Defendant during the year

immediately preceding December 2019.

      27.   At all times material, Plaintiff suffered from severe hypertension

which is disabling condition under the ADAAA.

      28.      Hypertension is a condition in which the force of the blood against

the artery walls is too high.

      29.   As such, suffering from hypertension is a serious health condition.

      30.      Plaintiff was scheduled and approved for vacation to St. Louis,

MS, from December 9-12, 2019.

      31.      Between the dates of December 13, 2019 through December 21,

2019, Plaintiff was only scheduled to work on December 15, 2019.

      32.      Plaintiff was scheduled and approved for time off on December 16,

2019; bereavement leave due to a death in his family from December 17-19,
Case 6:21-cv-01224-WWB-EJK Document 1 Filed 07/29/21 Page 5 of 15 PageID 5




2019; and, the remaining days were dates in which Plaintiff was regularly off

the work schedule.

      33.    Plaintiff   properly contacted Defendant through its telephonic

system and “called-off” on December 15, 2019, pursuant to Defendant’s policies

and procedures.

      34.    Plaintiff began feeling ill and properly “called-off” from December

22 -26, 2019.

      35.    On December 26, 2019, Plaintiff advised Defendant’s Business

Unit Leader that he was still ill and would be seeking medical attention if his

condition did not improve.

      36.    December 27-28, 2019 were dates in which Plaintiff was already

off the work schedule.

      37.    Plaintiff’s symptoms continued to worsen and on December 29,

2019, Plaintiff presented to an emergency care center to seek medical

treatment.

      38.    During his emergency care visit, Plaintiff was diagnosed with a

sinus infection and informed to consult a primary care physician regarding his

hypertension.

      39.    The earliest available appointment Plaintiff was able to obtain was

on January 6, 2020.
Case 6:21-cv-01224-WWB-EJK Document 1 Filed 07/29/21 Page 6 of 15 PageID 6




      40.   Plaintiff was referred to undergo lab exams and to return for

further evaluation on January 24, 2020.

      41.   Defendant was aware that Plaintiff had been seeking medical

attention for his disability; however, Defendant did not advise Plaintiff of his

rights under the FMLA.

      42.   Indeed, Plaintiff assumed his medical leave was approved and all

was well as he followed Company policy related to calling out sick.

      43.   However, on January 9, 2020, Plaintiff received a letter from

Defendant placing him on suspension for alleged violations of the Company’s

attendance policy.

      44.   The January 9th correspondence also instructed Plaintiff to provide

further information regarding his medical-related absences.

      45.   Plaintiff timely provided the requested information to Defendant

and Defendant’s benefits carrier, Sedgwick.

      46.   In addition, Plaintiff requested FMLA, extended medical leave and

short-term disability benefits.

      47.   Defendant denied Plaintiff’s request for FMLA and Short Term

Disability Benefits.

      48.   Similarly situated non-disabled employees had previously been

granted extended time off .
Case 6:21-cv-01224-WWB-EJK Document 1 Filed 07/29/21 Page 7 of 15 PageID 7




      49.    Defendant discriminated against Plaintiff on the basis of his

disability or perceived disability.

      50.    Defendant interfered with Plaintiff’s rights under the FMLA.

      51.    On March 10, 2020, Defendant issued a letter advising Plaintiff

that, given his FMLA and Short Term Disability had been denied,              his

termination was effective January 9, 2020.

      52.    Plaintiff appealed his termination pursuant to the Defendant’s

policies and procedures.

      53.    Plaintiff presented further documentation of his ongoing medical

treatment.

      54.    Plaintiff’s additional documentation from his physician further

recommended that, if allowed, Plaintiff could return to work with the

reasonable accommodation of not operating the forklift vehicle.

      55.    Defendant denied Plaintiff this accommodation.

      56.    Defendant denied Plaintiff’s appeal of his termination.

      57.    Prior to applying for necessary FMLA leave, Plaintiff had no

performance related issues while working for the Defendant.

      58.    Accordingly, Defendant’s actions are direct evidence of bias against

Plaintiff for utilizing his FMLA rights.

      59.    Defendant’s actions interfered with Plaintiff’s rights under the

FMLA.
Case 6:21-cv-01224-WWB-EJK Document 1 Filed 07/29/21 Page 8 of 15 PageID 8




         60.   Defendant retaliated against Plaintiff for engaging in his rights

under the FMLA.

                              COUNT I
                    INTERFERENCE UNDER THE FMLA

         61.   Plaintiff re-alleges and adopts the allegations of paragraphs 1-10,

23-26, 30-47, 50-53, and 59-59 above as if fully set forth herein.

         62.   Plaintiff was, at all times relevant, eligible for FMLA-covered

leave.

         63.   Defendant was Plaintiff’s employer as defined by the FMLA.

         64.   Defendant’s acts and omissions constitute interference with

Plaintiff’s rights under the FMLA.

         65.   As a direct, natural, proximate and foreseeable result of the

actions of Defendant, Plaintiff has suffered injuries for which he is entitled to

compensation, including, but not limited to lost wages and benefits, future

pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life and other non-pecuniary losses.

         66.   Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendant, which have caused and continue to cause irreparable

harm.

         67.   Defendant’s violations of the FMLA were willful.
Case 6:21-cv-01224-WWB-EJK Document 1 Filed 07/29/21 Page 9 of 15 PageID 9




         68.     Plaintiff is entitled to recover attorneys’ fees and costs pursuant to

42 U.S.C. § 2617(a)(3).

          WHEREFORE, Plaintiff prays for a trial by jury and all legal and

 equitable relief allowed by law including:

               a. Back pay and benefits;

               b. Interest on back pay and benefits;

               c. Front pay and benefits;

               d. Compensatory damages for emotional pain and suffering;

               e. Injunctive relief;

               f. Prejudgment interest;

               g. Costs and attorney’s fees; and

               h. Such other relief as the Court may deem just and proper.


                                  COUNT II
                         RETALIATION UNDER THE FMLA

         69.     Plaintiff re-alleges and adopts the allegations of paragraphs 1-10,

23-26, 30-47, 50-53, and 56-60 above as if fully set forth herein.

         70.     Plaintiff was, at all times relevant, eligible for FMLA-covered

leave.

         71.     Defendant was Plaintiff’s employer as defined by the FMLA.

         72.     Defendant discriminated and retaliated against Plaintiff because

Defendant knew he was eligible for leave under the FMLA.
Case 6:21-cv-01224-WWB-EJK Document 1 Filed 07/29/21 Page 10 of 15 PageID 10




         73.   Defendant discriminated and retaliated against Plaintiff because

Plaintiff attempted to exercise his rights under the FMLA

         74.   Defendant   had   actual   or   constructive   knowledge   of   the

discriminatory/retaliatory conduct of its representative(s).

         75.   Defendant’s acts and omissions negatively affected one or more

terms, conditions, and/or privileges of Plaintiff’s employment.

         76.   Defendant’s discriminatory and retaliatory acts and omissions

occurred, at least in part, because of Plaintiff’s request for FMLA-covered

leave.

         77.   Defendant’s conduct violated Plaintiff’s right to be free from

discrimination and retaliation as guaranteed by the FMLA.

         78.   As a direct, natural, proximate and foreseeable result of the

actions of Defendant, Plaintiff has suffered injuries for which he is entitled to

compensation, including, but not limited to lost wages and benefits, future

pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life and other non-pecuniary losses.

         79.   Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendant, which have caused and continue to cause irreparable

harm.

         80.   Defendant’s violations of the FMLA were willful.
Case 6:21-cv-01224-WWB-EJK Document 1 Filed 07/29/21 Page 11 of 15 PageID 11




      81.     Plaintiff is entitled to recover his attorneys’ fees and costs

pursuant to 42 U.S.C. § 2617(a)(3).

       WHEREFORE, Plaintiff prays for a trial by jury and all legal and

 equitable relief allowed by law including:

            a. Back pay and benefits;

            b. Interest on back pay and benefits;

            c. Front pay and benefits;

            d. Compensatory damages for emotional pain and suffering;

            e. Injunctive relief;

            f. Prejudgment interest;

            g. Costs and attorney’s fees; and

            h. Such other relief as the Court may deem just and proper.


                               COUNT III
                    DISCRIMINATION UNDER THE ADAAA

      82.     Plaintiff re-alleges and adopts the allegations of paragraphs 1-6,

11-24, 27-44, 48-49, and 52-56 above as if fully set forth herein.

      83.     Plaintiff suffers from a disabling medical condition pursuant to

the ADAAA.

      84.     Plaintiff was discriminated against by the Defendant due to his

disability in violation of Federal law.
Case 6:21-cv-01224-WWB-EJK Document 1 Filed 07/29/21 Page 12 of 15 PageID 12




      85.     Defendant failed to engage in the interactive process to

determine whether any accommodation could be given to Plaintiff without

creating an undue hardship to Defendant.

      86.     Defendant     denied   Plaintiff   reasonable   accommodation   as

required by Federal law.

      87.     Plaintiff is protected by the ADAAA:

            a. Plaintiff was disabled or a “perceived as disabled” employee who

               suffered discrimination because of his disability or “perceived

               disability” by Defendant; and

            b. Plaintiff suffered an adverse employment action as a result of his

               disability or “perceived disability.”

      88.     Defendant     was at     all material times an “employer” as

envisioned and defined by the ADAAA.

      89.     Plaintiff’s medical condition is a protected disability under the

ADAAA, as amended. See 42 U.S.C. § 12102.

      90.     Defendant’s    actions    unquestionably    constitute   disability

discrimination in violation of the ADAAA, as amended.

      91.     By reason of the foregoing, Defendant’s actions, and non-actions,

affected the “terms, conditions or privileges” of Plaintiff’s employment as

envisioned by the ADAAA.
Case 6:21-cv-01224-WWB-EJK Document 1 Filed 07/29/21 Page 13 of 15 PageID 13




       92.   Alternatively, Defendant perceived Plaintiff as being “disabled,”

and therefore, unable to perform the essential functions of his position, even

though Plaintiff could perform same with a reasonable accommodation.

       93.   Pleading in the alternative, Plaintiff’s impairment did not

substantially limit a major life activity but was treated by Defendant as if it

did.

       94.   Pleading in the alternative, Plaintiff’s medical condition

constituted an impairment that limited a major life activity only because of

Defendant’s attitude toward the impairment.

       95.   Defendant does not have a non-discriminatory rationale for

denying Plaintiff’s accommodation request.

       96.   Plaintiff was disabled individuals, or otherwise perceived as

disabled by Defendant, during their employment. Therefore, he is members of

protected classes as envisioned by the ADA.

       97.   Plaintiff suffered sufficiently severe and pervasive treatment

because of his disability and/or “perceived disability,” and request for

accommodation regarding same.

       98.   The acts of Defendant, by and through its agents and employees,

violated Plaintiff’s rights against disability discrimination under the ADAAA.

       99.   The discrimination to which Plaintiff was subjected was based on

his disability and/or “perceived disability.”
Case 6:21-cv-01224-WWB-EJK Document 1 Filed 07/29/21 Page 14 of 15 PageID 14




      100. The conduct of Defendant, its agents, and employees proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost

wages and benefits, future pecuniary losses, emotional pain and suffering,

humiliation, inconvenience, mental anguish, loss of enjoyment of life, and other

non-pecuniary losses.

      101. The conduct of Defendant was so willful and wanton, and in such

reckless disregard of the statutory rights of Plaintiff, as to entitle him to an

award of punitive damages against Defendant to deter it, and others, from

such conduct in the future.

      102. Plaintiff is entitled to recover reasonable attorneys’ fees and

litigation expenses pursuant to the ADAAA.

       WHEREFORE, Plaintiff prays for a trial by jury and all legal and

 equitable relief allowed by law including:

          a. Back pay and benefits;

          b. Interest on back pay and benefits;

          c. Front pay and benefits;

          d. Compensatory damages for emotional pain and suffering;

          e. Injunctive relief;

          f. Prejudgment interest;

          g. Costs and attorney’s fees; and

          h. Such other relief as the Court may deem just and proper.
Case 6:21-cv-01224-WWB-EJK Document 1 Filed 07/29/21 Page 15 of 15 PageID 15




                           DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury of all issues so triable.



      Dated this 29th day of July, 2021.


                                     /s/ Anthony J. Hall
                                     ANTHONY J. HALL, ESQ.
                                     Fla. Bar No. 40924
                                     THE LEACH FIRM
                                     631 S. Orlando Ave., Ste. 300
                                     Winter Park, FL 32789
                                     Tel: 407-574-4999
                                     Fax: 321-594-7316
                                     Email: ahall@theleachfirm.com
                                     Email: npacheco@theleachfirm.com

                                     Counsel for Plaintiff
